Citation Nr: 1115810	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  07-35 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1983 to August 1983 and from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran has submitted new evidence in the form of medical records, which relates to the issue on appeal.  The Veteran specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2010).  


FINDING OF FACT

Multiple sclerosis was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.


CONCLUSION OF LAW

Multiple sclerosis was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional notice letter in October 2006 complied with VA's duty to notify the Veteran with regards to the service connection claim on appeal.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It also in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs) and post-service medical records.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  

The Board finds that a medical opinion on the question of service connection for multiple sclerosis is not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran suffered an event, injury or disease in service, or during any pertinent presumptive period.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Furthermore, there is no indication that his multiple sclerosis is related to his military service.  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Multiple sclerosis may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within seven years after separation from qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).

Here, the Veteran's STRs show no treatment for, or diagnosis of, multiple sclerosis.  Additionally, they do not contain any complaints of symptoms associated with multiple sclerosis.  His release from active duty examination in March 1991 showed a clinically normal neurological system.  A demobilization examination in April 1991 also showed a clinically normal neurological system.  A report from the National Personnel Records Center (NPRC) dated in October 2006 reveals that the Veteran had service in the Southwest Asia theater of operations from January 1991 to April 1991.

According to post-service medical records, the Veteran sought treatment for blurry vision out of his left eye in August 2006.  Tests revealed a demyelinating or inflammatory process.  The Veteran was prescribed medication used to treat multiple sclerosis.  A report of a VA audiological examination conducted in November 2006 includes a notation that the Veteran had been diagnosed with multiple sclerosis three months earlier.  None of the Veteran's post-service medical records contain any opinion regarding the etiology of multiple sclerosis.

Based on a review of the evidence, the Board finds that service connection for multiple sclerosis is not warranted.  Although the Veteran has been diagnosed with a demyelinating or inflammatory process post-service, the Board does not find that the evidence supports a finding that an in-service incurrence or aggravation of an injury or disease to his central nervous system occurred.  In reaching this conclusion, the Board observes that the Veteran has not actually reported any specific in-service injury or disease.  Rather, the Veteran contends that environmental hazards during the Gulf War caused multiple sclerosis.

The service treatment records do not show that multiple sclerosis diagnosed post-service had its onset in service.  In this regard, the Board notes that the Veteran's examinations in March 1991 and April 1991 during his period of service that included Southwest Asia service during the Gulf War showed a clinically normal neurological system; no neurologic disability was noted.  Thus, the Board finds that the onset of post-service multiple sclerosis did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing symptoms associated with multiple sclerosis until 2006.

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of complaints, symptoms, or findings associated with multiple sclerosis until over a decade between the period of active service and claim is itself evidence which tends to show that multiple sclerosis did not have its onset in service or for years thereafter.  

Clearly, and based on this evidentiary posture, the Board finds that there is no evidence that multiple sclerosis was manifested to a degree of 10 percent or more within seven years of the Veteran's discharge from service.  Thus, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

Furthermore, the claims folder contains no competent evidence of an association with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service medical records indicate any etiology to the Veteran's service.  Without evidence of an in-service event, injury, or disease to the Veteran's central nervous system; or competent evidence of an association between a diagnosis of multiple sclerosis, and the Veteran's active duty, service connection for multiple sclerosis is not warranted.  

In this regard, the Board acknowledges the Veteran's contention that he has multiple sclerosis that is the result of environmental hazards during the Gulf War.  However, no medical professional has provided any opinion indicating that the Veteran's multiple sclerosis is related to his service in Southwest Asia during the Gulf War.  

Furthermore, the evidence does not show that the Veteran exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  See 38 U.S.C.A. § 1117 (West 2002 & Supp. 2010); 38 C.F.R. § 3.317 (2010).

For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

Additionally, effective September 29, 2010, presumptive service connection is warranted with the manifestation of the following infectious diseases: (i) brucellosis, (ii) campylobacter jejuni, (iii) Coxiella burnetii (Q fever), (iv) malaria, (v) mycobacterium tuberculosis, (vi) nontyphoid salmonella, (vii) shigella, (viii) visceral leishmaniasis, and (ix) West Nile virus.  75 Fed. Reg. 59,968, 59,971 (Sept. 29, 2010); to be codified at 38 C.F.R. § 3.317.

In this case, the Veteran does not have an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  He has been diagnosed with multiple sclerosis.  Furthermore, multiple sclerosis is not an infectious disease presumptively associated with service in Southwest Asia; and, because no medical professional has provided any opinion indicating that the Veteran's multiple sclerosis is related to his service in Southwest Asia, service connection as a result of Southwest Asia service during the Persian Gulf War is not warranted. 

In reaching this conclusion, the Board acknowledges the Veteran's belief that he has multiple sclerosis as a result of his military service-including the environmental hazards to which he was purportedly exposed during his Persian Gulf service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion regarding the etiology of his multiple sclerosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for multiple sclerosis.  Thus, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for multiple sclerosis is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).  


ORDER

Entitlement to service connection for multiple sclerosis is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


